DETAILED ACTION

Response to Arguments
Applicant's arguments are moot in view of a new rejection using Machmeier (US 4,152,148). 

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 22 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kapoor (US 2006/0165552). 

Regarding claim 1, Kapoor discloses
(“submerged arc welding (SAW)”; P29:16) wire (the electrode; P29:1 [including] an electrode formed of a mild steel sheath and includes a fill composition; P33:2-4 [of] one non-limiting embodiment of an electrode; P33:1), comprising:

a metal sheath (a mild steel sheath; P33:3) surrounding a granular core (a fill composition; P33:3-4 wherein a fill composition in the preamble is the “fill composition” within the “metal sheath” in P15:2), 

wherein the metal sheath comprises between 0.9% and 1.1 % manganese (1% from “0.05-1.9%; P15, Table, row: Manganese wherein Kapoor’s range overlaps the claimed range) by weight (weight percent; P15:2-3) of the metal sheath and between 0.2% (0.21% from “0-0.6%; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) and 0.3% silicon (0.29% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) by weight of the metal sheath, and wherein the granular core comprises 

and wherein the metal sheath has a fracture toughness (the nominal fracture toughness mechanical property of “a mild steel sheath”; P33:3) of at least 68,000 pounds per square inch (psi) (because Kapoor’s sheath compositions at the Table in Paragraph 15 has the same components of manganese 1% from “0.05-1.9% and silicon 0.29% from “0-0.6%, then Kapoor’s sheath should have the same material property of fracture toughness greater than 68,000 psi).

Kapoor discloses “the granular core”, “the metal sheath” and “the nominal fracture toughness mechanical property of “a mild steel sheath” as mapped above, but is silent regarding

the granular core comprises less than 0.05% manganese by weight of the granular core and less than 0.05% silicon by weight of the granular core,

(P19:1-2 and 3-4 and P18:1-2 and 3-4 wherein they are two different embodiments), 

the granular core (a fill composition; P19:3-4) comprises less than 0.05% manganese (0%; P19, Table, row: Manganese 0-1.5% wherein 0<0.05 and the claimed range overlaps with the range in the table) by weight (weight percent; P19:4) of the granular core (total weight percent of the electrode; P19:4 wherein “0%” is independent of any reference unit because of being the origin) and less than 0.05% silicon (0%; P19, Table, row: Silicon 0-0.9% wherein 0<0.05) by weight of the granular core.

	The advantage of using Kapoor-another-embodiment’s 0% Mn and 0% Si or close to 0% within the measurement sensor error or the max content of allowable impurities is to simplify the Mn and Si sources only to a single source such as from only the metal sheath instead of allowing the Mn and Si sources from both of two sources such as the sheath and the flux for the benefit of reducing the complexity of controlling of the Mn and Si contents in the weld-metal bead deposited between the two base metals of a submerged arc welding.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kapoor with Kapoor-another-embodiment by replacing Kapoor’s unspecified Mn and Si Wt percents of the fill composition with Kapoor- another-embodiment’s 0% Mn and Si in the fill composition or close to 0% within the measurement sensor error or the max content of allowable impurities in the fill composition in order to simplify the Mn and Si sources only to a single source such as from only the metal sheath instead of allowing the Mn and Si sources from both of two sources such as the sheath and the flux for the benefit of reducing the complexity of controlling of the Mn and Si contents in the weld-metal bead deposited between the two base metals of a submerged arc welding.

Regarding claim 22, Kapoor discloses
(“submerged arc welding (SAW)”; P29:16) wire (the electrode; P29:1 [including] an electrode formed of a mild steel sheath and includes a fill composition; P33:2-4 [of] one non-limiting embodiment of an electrode; P33:1), comprising:

a metal sheath (a mild steel sheath; P33:3) surrounding a granular core (a fill composition; P33:3-4 wherein a fill composition in the preamble is the “fill composition” within the “metal sheath” in P15:2), wherein the metal sheath comprises between 0.6% (0.61% from “0.05-1.9%; P15, Table, row: Manganese) and 1.8% manganese (1.75% from “0.05-1.9%; P15, Table, row: Manganese wherein Kapoor’s range overlaps the claimed range) by weight (weight percent; P15:2-3) of the metal sheath and between 0.2% (0.21% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) and 0.3% silicon (0.25% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) by weight of the metal sheath, and wherein the granular core comprises

and wherein the metal sheath has a fracture toughness (the nominal fracture toughness mechanical property of “a mild steel sheath”; P33:3) of at least 68,000 pounds per square inch (psi) (because Kapoor’s sheath compositions at the Table in Paragraph 15 has the same components of manganese 1% from “0.05-1.9% and silicon 0.29% from “0-0.6%, then Kapoor’s sheath should have the same material property of fracture toughness greater than 68,000 psi).

Kapoor discloses “the granular core”, “the metal sheath” and “the nominal fracture toughness mechanical property of “a mild steel sheath” as mapped above, but is silent regarding

the granular core comprises less than 0.05% manganese by weight of the granular core and less than 0.05% silicon by weight of the granular core,

(P19:1-2 and 3-4 and P18:1-2 and 3-4 wherein they are two different embodiments), 

the granular core (a fill composition; P19:3-4) comprises less than 0.05% manganese (0%; P19, Table, row: Manganese 0-1.5% wherein 0<0.05 and the claimed range overlaps with the range in the table) by weight (weight percent; P19:4) of the granular core (total weight percent of the electrode; P19:4 wherein “0%” is independent of any reference unit because of being the origin) and less than 0.05% silicon (0%; P19, Table, row: Silicon 0-0.9% wherein 0<0.05) by weight of the granular core.

	The advantage of using Kapoor-another-embodiment’s 0% Mn and 0% Si or close to 0% within the measurement sensor error or the max content of allowable impurities is to simplify the Mn and Si sources only to a single source such as from only the metal sheath instead of allowing the Mn and Si sources from both of two sources such as the sheath and the flux for the benefit of reducing the complexity of controlling of the Mn and Si contents in the weld-metal bead deposited between the two base metals of a submerged arc welding.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kapoor with Kapoor-another-embodiment by replacing Kapoor’s unspecified Mn and Si Wt percents of the fill composition with Kapoor- another-embodiment’s 0% Mn and Si in the fill composition or close to 0% within the measurement sensor error or the max content of allowable impurities in the fill composition in order to simplify the Mn and Si sources only to a single source such as from only the metal sheath instead of allowing the Mn and Si sources from both of two sources such as the sheath and the flux for the benefit of reducing the complexity of controlling of the Mn and Si contents in the weld-metal bead deposited between the two base metals of a submerged arc welding.

Regarding claim 32, Kapoor discloses
(“submerged arc welding (SAW)”; P29:16) wire (the electrode; P29:1 [including] an electrode formed of a mild steel sheath and includes a fill composition; P33:2-4 [of] one non-limiting embodiment of an electrode; P33:1), comprising:

a metal sheath (a mild steel sheath; P33:3) surrounding a granular core (a fill composition; P33:3-4 wherein a fill composition in the preamble is the “fill composition” within the “metal sheath” in P15:2), wherein the metal sheath comprises between 0.9% (0.95% from “0.05-1.9%; P15, Table, row: Manganese)  and 1.1 % manganese (1% from “0.05-1.9%; P15, Table, row: Manganese wherein Kapoor’s range overlaps the claimed range) by weight (weight percent; P15:2-3) of the metal sheath and between 0.2% (0.21% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) and 0.3% silicon (0.29% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) by weight of the metal sheath, and wherein 

and wherein the metal sheath has a fracture toughness (the nominal fracture toughness mechanical property of “a mild steel sheath”; P33:3) of at least 68,000 pounds per square inch (psi) (because Kapoor’s sheath compositions at the Table in Paragraph 15 has the same components of manganese 1% from “0.05-1.9% and silicon 0.29% from “0-0.6%, then Kapoor’s sheath should have the same material property of fracture toughness greater than 68,000 psi).

Kapoor discloses “the granular core”, “the metal sheath” and “the nominal fracture toughness mechanical property of “a mild steel sheath” as mapped above, but is silent regarding

the granular core comprises less than 0.05% manganese by weight of the granular core and less than 0.05% silicon by weight of the granular core,

However, Kapoor-another-embodiment discloses, in the technical field for “another non-limiting example of the electrode including the metal powder in the fill composition on total weight percent of the electrode” (P19:1-2 and 3-4 and P18:1-2 and 3-4 wherein they are two different embodiments), 

the granular core (a fill composition; P19:3-4) comprises less than 0.05% manganese (0%; P19, Table, row: Manganese 0-1.5% wherein 0<0.05 and the claimed range overlaps with the range in the table) by weight (weight percent; P19:4) of the granular core (total weight percent of the electrode; P19:4 wherein “0%” is independent of any reference unit because of being the origin) and less than 0.05% silicon (0%; P19, Table, row: Silicon 0-0.9% wherein 0<0.05) by weight of the granular core.

	The advantage of using Kapoor-another-embodiment’s 0% Mn and 0% Si or close to 0% within the measurement sensor error or the max content of allowable impurities is to simplify the Mn and Si sources only to a single source such as from only the metal sheath instead of allowing the Mn and Si sources from both of two sources such as the sheath and the flux for the benefit of reducing the complexity of controlling of the Mn and Si contents in the weld-metal bead deposited between the two base metals of a submerged arc welding.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kapoor with Kapoor-another-embodiment by replacing Kapoor’s unspecified Mn and Si Wt percents of the fill composition with Kapoor- another-embodiment’s 0% Mn and Si in the fill composition or close to 0% within the measurement sensor error or the max content of allowable impurities in the fill composition in order to simplify the Mn and Si sources only to a single source such as from only the metal sheath instead of allowing the Mn and Si sources from both of two sources such as the sheath and the flux for the benefit of reducing the complexity of controlling of the Mn and Si contents in the weld-metal bead deposited between the two base metals of a submerged arc welding.


Claims 1-2, 4, 8, 12, 21, 22-23, 25-31 and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kapoor (US 2006/0165552) in view of Machmeier (US 4,152,148). 

Examiner’s Conventions: 	


Regarding claim 1, Kapoor discloses
A submerged arc welding (SAW) (“submerged arc welding (SAW)”; P29:16) wire (the electrode; P29:1 [including] an electrode formed of a mild steel sheath and includes a fill composition; P33:2-4 [of] one non-limiting embodiment of an electrode; P33:1), comprising:

a metal sheath (a mild steel sheath; P33:3) surrounding a granular core (a fill composition; P33:3-4 wherein a fill composition in the preamble is the “fill composition” within the “metal sheath” in P15:2), 

wherein the metal sheath comprises between 0.9% and 1.1 % manganese (1% from “0.05-1.9%; P15, Table, row: Manganese wherein Kapoor’s range overlaps the claimed range) by weight (weight percent; P15:2-3) of the metal sheath and between 0.2% (0.21% from “0-0.6%; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) and 0.3% silicon (0.29% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) by weight of the metal sheath, and wherein the granular core comprises 

and wherein the metal sheath has a fracture toughness (the nominal fracture toughness mechanical property of “a mild steel sheath”; P33:3) of at least 68,000 pounds per square inch (psi).

Kapoor discloses “the granular core”, “the metal sheath” and “the nominal fracture toughness mechanical property of “a mild steel sheath” as mapped above, but is silent regarding
the granular core comprises less than 0.05% manganese by weight of the granular core and less than 0.05% silicon by weight of the granular core,

 a fracture toughness of at least 68,000 pounds per square inch (psi) 

However, Kapoor-another-embodiment discloses, in the technical field for “another non-limiting example of the electrode including the metal powder in the fill composition on total weight percent of the electrode” (P19:1-2 and 3-4 and P18:1-2 and 3-4 wherein they are two different embodiments), 

the granular core (a fill composition; P19:3-4) comprises less than 0.05% manganese (0%; P19, Table, row: Manganese 0-1.5% wherein 0<0.05 and the claimed range overlaps with the range in the table) by weight (weight percent; P19:4) of the granular core (total weight percent of the electrode; P19:4 wherein “0%” is independent of any reference unit because of being the origin) and less than 0.05% silicon (0%; P19, Table, row: Silicon 0-0.9% wherein 0<0.05) by weight of the granular core.

	The advantage of using Kapoor-another-embodiment’s 0% Mn and 0% Si or close to 0% within the measurement sensor error or the max content of allowable impurities is to simplify the Mn and Si sources only to a single source such as from only the metal sheath instead of allowing the Mn and Si sources from both of two sources such as the sheath and the flux for the benefit of reducing the complexity of controlling of the Mn and Si contents in the weld-metal bead deposited between the two base metals of a submerged arc welding.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kapoor with Kapoor-another-embodiment by replacing Kapoor’s unspecified Mn and Si Wt percents of the fill composition with Kapoor- another-embodiment’s 0% Mn and Si in the fill composition or close to 0% within the measurement sensor error or the max content of allowable impurities in the fill composition in order to simplify the Mn and Si sources only to a single source such as from only the metal sheath instead of allowing the Mn and Si sources from both of two sources such as the sheath and the flux for the benefit of reducing the complexity of controlling of the Mn and Si contents in the weld-metal bead deposited between the two base metals of a submerged arc welding.

but Kapoor with Kapoor-another-embodiment is silent regarding
the metal sheath has a fracture toughness of at least 68,000 pounds per square inch (psi)  

	However, Machmeier discloses, to solve a problem for improving “resistance to crack growth in a corrosive environment under sustained load in the presence of a crack” and “a need, particularly in the aerospace field, for a steel that is at once weldable and provides the best combination of low weight with good toughness and stress corrosion resistance at higher strength levels than heretofore available” (C1:60-61 and C2:9-13 wherein the spec discloses a problem for “the stiffness of the welding wire is too low, then the welding wire may crumple, tangle, or otherwise improperly feed when the welding wire meets resistance during unspooling and/or feeding. This is especially a problem for smaller diameter tubular welding wires, which may generally be more prone to buckling.”; P14:13-19 and developing “an embodiment of the metallic sheath 52 having a fracture toughness such that only pressures greater than approximately 68,000 psi, or between approximately 68,000 psi and 69,000 psi, may induce fracture.”; PGPUB P28:4-7 and wherein both system have the electrode wires pulled by wire feed motors),

the metal sheath (Kapoor: a mild steel sheath; P33:3 [in view of] Machmeier: a weld wire or filler metal composition; C15:9) has a fracture toughness (a fracture toughness (KIC); C15:13) of at least (greater than; C15:13) 68,000 pounds per square inch (psi)(115 Ksi                        
                             
                        
                     .sqroot.inch; C15:13 wherein Ksi means 1,000 psi)  

	The advantage of using Machmeier’s material of a weld wire having “fracture toughness (KIC) greater than 115 Ksi .sqroot.inch” is not only to improve the “resistance to crack growth in a corrosive environment under sustained load in the presence of a crack” and “a need, particularly in the aerospace field, for a steel that is at once weldable and provides the best combination of low weight with good toughness and stress corrosion resistance at higher strength levels than heretofore available”, but also prevent a weldbead crack formed by the impact applied even at a very low temperature so that the 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kapoor with Machmeier by replacing Kapoor’s unknown fracture toughness of a mild steel sheath with Machmeier’s material of a weld wire having “fracture toughness (KIC) greater than 115 Ksi .sqroot.inch” in order not only to improve the “resistance to crack growth in a corrosive environment under sustained load in the presence of a crack” and “a need, particularly in the aerospace field, for a steel that is at once weldable and provides the best combination of low weight with good toughness and stress corrosion resistance at higher strength levels than heretofore available”, but also prevent a weldbead crack formed by the impact applied even at a very low temperature so that the operational safety window of the material against the temperature variation and impulsive load change is also increased.

Regarding claim 2, Kapoor in view of Machmeier discloses
the metal sheath (Kapoor: a mild steel sheath; P33:3) comprises 0.25 % silicon (Kapoor: 0.25% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) by weight (Kapoor: weight percent; P15:2-3) of the metal sheath.

Regarding claim 4, Kapoor in view of Machmeier discloses
the metal sheath (Kapoor: a mild steel sheath; P33:3) comprises between 0.25%  (Kapoor: 0.25% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) and 0.30% silicon (Kapoor: 0.30% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) by weight (Kapoor: weight percent; P15:2-3) of the metal sheath.

Regarding claim 8, Kapoor in view of Machmeier discloses 
(Kapoor: a mild steel sheath; P33:3) comprises less than 0.1 %  (SFA-5.23:  0.04  from “0.04-0.14”; Table 1, row:EL12, column: C, Page 531) carbon (SFA-5.23:  C; Table 1, row:EL12, column: C, Page 531) by weight (Kapoor: weight percent; P15:2-3) of the metal sheath.

Regarding claim 12, Kapoor in view of Machmeier discloses 
the SAW wire (Kapoor: an electrode formed of a mild steel sheath and includes a fill composition; P33:2-4 [of] one non-limiting embodiment of an electrode; P33:1) is configured for use in conjunction with a SAW flux (Kapoor: the fill composition; P34:1) that provides shielding gas (Kapoor: a shielding gas; P29:11 [and] gas shielding; P34:13) near a weld pool (Kapoor: the molten puddle of “submerged arc welding (SAW)”; P29:16) during SAW (Kapoor: submerged arc welding (SAW); P29:16).

Regarding claim 21, Kapoor in view of Machmeier discloses 
the granular core (Kapoor: the fill composition; P34:1) includes at least one component (Kapoor: gas generating agents; P29:9-10) that provides shielding gas (Kapoor: a shielding gas; P29:11 [and] gas shielding; P34:13) during (Kapoor: submerged arc welding (SAW); P29:16).


Regarding claim 22, Kapoor discloses
 A submerged arc welding (SAW) (“submerged arc welding (SAW)”; P29:16) wire (the electrode; P29:1 [including] an electrode formed of a mild steel sheath and includes a fill composition; P33:2-4 [of] one non-limiting embodiment of an electrode; P33:1), comprising:

a metal sheath (a mild steel sheath; P33:3) surrounding a granular core (a fill composition; P33:3-4 wherein a fill composition in the preamble is the “fill composition” within the “metal sheath” in P15:2), wherein the metal sheath comprises between 0.6% (0.61% from “0.05-1.9%; P15, Table, row: Manganese) and 1.8% manganese (1.75% from “0.05-1.9%; P15, Table, row: Manganese wherein Kapoor’s range overlaps the claimed range) by weight (weight percent; P15:2-3) of the metal sheath and between 0.2% (0.21% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) and 0.3% silicon (0.25% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) by weight of the metal sheath, and wherein the granular core comprises

and wherein the metal sheath has a fracture toughness (the nominal fracture toughness mechanical property of “a mild steel sheath”; P33:3) of at least 68,000 pounds per square inch (psi).

Kapoor discloses “the granular core”, “the metal sheath” and “the nominal fracture toughness mechanical property of “a mild steel sheath” as mapped above, but is silent regarding
the granular core comprises less than 0.05% manganese by weight of the granular core and less than 0.05% silicon by weight of the granular core,

the metal sheath has a fracture toughness of at least 68,000 pounds per square inch (psi) 

However, Kapoor-another-embodiment discloses, in the technical field for “another non-limiting example of the electrode including the metal powder in the fill composition on total weight percent of the electrode” (P19:1-2 and 3-4 and P18:1-2 and 3-4 wherein they are two different embodiments), 

the granular core (a fill composition; P19:3-4) comprises less than 0.05% manganese (0%; P19, Table, row: Manganese 0-1.5% wherein 0<0.05 and the claimed range overlaps with the range in the table) by weight (weight percent; P19:4) of the granular core (total weight percent of the electrode; P19:4 wherein “0%” is independent of any reference unit because of being the origin) and less than 0.05% silicon (0%; P19, Table, row: Silicon 0-0.9% wherein 0<0.05) by weight of the granular core.

	The advantage of using Kapoor-another-embodiment’s 0% Mn and 0% Si or close to 0% within the measurement sensor error or the max content of allowable impurities is to simplify the Mn and Si sources only to a single source such as from only the metal sheath instead of allowing the Mn and Si sources from both of two sources such as the sheath and the flux for the benefit of reducing the 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kapoor with Kapoor-another-embodiment by replacing Kapoor’s unspecified Mn and Si Wt percents of the fill composition with Kapoor- another-embodiment’s 0% Mn and Si in the fill composition or close to 0% within the measurement sensor error or the max content of allowable impurities in the fill composition in order to simplify the Mn and Si sources only to a single source such as from only the metal sheath instead of allowing the Mn and Si sources from both of two sources such as the sheath and the flux for the benefit of reducing the complexity of controlling of the Mn and Si contents in the weld-metal bead deposited between the two base metals of a submerged arc welding.

	Kapoor discloses “pressures” as mapped above, but Kapoor with Kapoor-another-embodiment is silent regarding
the metal sheath has a fracture toughness of at least 68,000 pounds per square inch (psi)  

	However, Machmeier discloses, to solve a problem for improving “resistance to crack growth in a corrosive environment under sustained load in the presence of a crack” and “a need, particularly in the aerospace field, for a steel that is at once weldable and provides the best combination of low weight with good toughness and stress corrosion resistance at higher strength levels than heretofore available” (C1:60-61 and C2:9-13 wherein the spec discloses a problem for “the stiffness of the welding wire is too low, then the welding wire may crumple, tangle, or otherwise improperly feed when the welding wire meets resistance during unspooling and/or feeding. This is especially a problem for smaller diameter tubular welding wires, which may generally be more prone to buckling.”; P14:13-19 and developing “an embodiment of the metallic sheath 52 having a fracture toughness such that only pressures greater than approximately 68,000 psi, or between approximately 68,000 psi and 69,000 psi, may induce fracture.”; PGPUB P28:4-7 and wherein both system have the electrode wires pulled by wire feed motors),

(Kapoor: a mild steel sheath; P33:3 [in view of] Machmeier: a weld wire or filler metal composition; C15:9) has a fracture toughness (a fracture toughness (KIC); C15:13) of at least (greater than; C15:13) 68,000 pounds per square inch (psi)(115 Ksi                        
                             
                        
                     .sqroot.inch; C15:13 wherein Ksi means 1,000 psi)  

	The advantage of using Machmeier’s material of a weld wire having “fracture toughness (KIC) greater than 115 Ksi .sqroot.inch” is not only to improve the “resistance to crack growth in a corrosive environment under sustained load in the presence of a crack” and “a need, particularly in the aerospace field, for a steel that is at once weldable and provides the best combination of low weight with good toughness and stress corrosion resistance at higher strength levels than heretofore available”, but also prevent a weldbead crack formed by the impact applied even at a very low temperature so that the operational safety window of the material against the temperature variation and impulsive load change is also increased.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kapoor with Machmeier by replacing Kapoor’s unknown fracture toughness of a mild steel sheath with Machmeier’s material of a weld wire having “fracture toughness (KIC) greater than 115 Ksi .sqroot.inch” in order not only to improve the “resistance to crack growth in a corrosive environment under sustained load in the presence of a crack” and “a need, particularly in the aerospace field, for a steel that is at once weldable and provides the best combination of low weight with good toughness and stress corrosion resistance at higher strength levels than heretofore available”, but also prevent a weldbead crack formed by the impact applied even at a very low temperature so that the operational safety window of the material against the temperature variation and impulsive load change is also increased.

	Regarding claim 23, Kapoor in view of Machmeier discloses
the metal sheath (Kapoor: a mild steel sheath; P33:3) comprises 0.25 % silicon (Kapoor: 0.25% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) by weight (Kapoor: weight percent; P15:2-3) of the metal sheath.

Regarding claim 25, Kapoor in view of Machmeier discloses
the metal sheath (Kapoor: a mild steel sheath; P33:3) comprises between 0.25% (Kapoor: 0.25% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) and 0.30% silicon (Kapoor: 0.30% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) by weight (Kapoor: weight percent; P15:2-3)
 of the metal sheath.

Regarding claim 26, Kapoor in view of Machmeier discloses
 the metal sheath (Kapoor: a mild steel sheath; P33:3) comprises less than 1.8% manganese (Kapoor: 1.7% from “0.05-1.9%; P15, Table, row: Manganese) by weight (Kapoor: weight percent; P15:2-3) of the metal sheath.

Regarding claim 27, Kapoor in view of Machmeier discloses 
the metal sheath  (Kapoor: a mild steel sheath; P33:3) comprises between 0.8% (Kapoor: 0.8% from “0.05-1.9%; P15, Table, row: Manganese) and 2% manganese (Kapoor: 1.9 % from “0.05-1.9%; P15, Table, row: Manganese) by weight (Kapoor: weight percent; P15:2-3) of the metal sheath.

Regarding claim 28, Kapoor in view of Machmeier discloses
 the metal sheath (Kapoor: a mild steel sheath; P33:3) comprises between 0.9% (Kapoor: 0.95% from “0.05-1.9%; P15, Table, row: Manganese) and 1.1 % manganese (Kapoor: 1% from “0.05-1.9%; P15, Table, row: Manganese) by weight (Kapoor: weight percent; P15:2-3) of the metal sheath.

Regarding claim 29, Kapoor in view of Machmeier discloses 
the metal sheath (Kapoor: a mild steel sheath; P33:3) comprises less than 0.1 %  (Kapoor: 0.1% from “0.01-0.45%; P15, Table, row: Carbon) carbon (Kapoor: P15, Table, row: Carbon) by weight (Kapoor: weight percent; P15:2-3) of the metal sheath.

Regarding claim 30, Kapoor in view of Machmeier discloses 
the SAW wire (Kapoor: an electrode formed of a mild steel sheath and includes a fill composition; P33:2-4 [of] one non-limiting embodiment of an electrode; P33:1) is configured for use in conjunction with a SAW flux (Kapoor: the fill composition; P34:1) that provides shielding gas (Kapoor: a shielding gas; P29:11 [and] gas shielding; P34:13) near a weld pool (Kapoor: the molten puddle of “submerged arc welding (SAW)”; P29:16) during SAW (Kapoor: submerged arc welding (SAW); P29:16).

Regarding claim 31, Kapoor in view of Machmeier discloses 
the granular core (Kapoor: the fill composition; P34:1) includes at least one component (Kapoor: gas generating agents; P29:9-10) that provides shielding gas (Kapoor: a shielding gas; P29:11 [and] gas shielding; P34:13) during (Kapoor: submerged arc welding (SAW); P29:16).

Regarding claim 32, Kapoor discloses
A submerged arc welding (SAW) (“submerged arc welding (SAW)”; P29:16) wire (the electrode; P29:1 [including] an electrode formed of a mild steel sheath and includes a fill composition; P33:2-4 [of] one non-limiting embodiment of an electrode; P33:1), comprising:

a metal sheath (a mild steel sheath; P33:3) surrounding a granular core (a fill composition; P33:3-4 wherein a fill composition in the preamble is the “fill composition” within the “metal sheath” in P15:2), wherein the metal sheath comprises between 0.9% (0.95% from “0.05-1.9%; P15, Table, row: Manganese)  and 1.1 % manganese (1% from “0.05-1.9%; P15, Table, row: Manganese wherein Kapoor’s range overlaps the claimed range) by weight (weight percent; P15:2-3) of the metal sheath and between 0.2% (0.21% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) and 0.3% silicon (0.29% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) by weight of the metal sheath, and wherein 

a fracture toughness (the nominal fracture toughness mechanical property of “a mild steel sheath”; P33:3) of at least 68,000 pounds per square inch (psi).

Kapoor discloses “the granular core”, “the metal sheath” and “the nominal fracture toughness mechanical property of “a mild steel sheath” as mapped above, but is silent regarding
the granular core comprises less than 0.05% manganese by weight of the granular core and less than 0.05% silicon by weight of the granular core,

the metal sheath has a fracture toughness of at least 68,000 pounds per square inch (psi) 

However, Kapoor-another-embodiment discloses, in the technical field for “another non-limiting example of the electrode including the metal powder in the fill composition on total weight percent of the electrode” (P19:1-2 and 3-4 and P18:1-2 and 3-4 wherein they are two different embodiments), 

the granular core (a fill composition; P19:3-4) comprises less than 0.05% manganese (0%; P19, Table, row: Manganese 0-1.5% wherein 0<0.05 and the claimed range overlaps with the range in the table) by weight (weight percent; P19:4) of the granular core (total weight percent of the electrode; P19:4 wherein “0%” is independent of any reference unit because of being the origin) and less than 0.05% silicon (0%; P19, Table, row: Silicon 0-0.9% wherein 0<0.05) by weight of the granular core.

	The advantage of using Kapoor-another-embodiment’s 0% Mn and 0% Si or close to 0% within the measurement sensor error or the max content of allowable impurities is to simplify the Mn and Si sources only to a single source such as from only the metal sheath instead of allowing the Mn and Si sources from both of two sources such as the sheath and the flux for the benefit of reducing the complexity of controlling of the Mn and Si contents in the weld-metal bead deposited between the two base metals of a submerged arc welding.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kapoor with Kapoor-another-embodiment by replacing Kapoor’s 

	Kapoor discloses “pressures” as mapped above, but Kapoor with Kapoor-another-embodiment is silent regarding
the metal sheath has a fracture toughness of at least 68,000 pounds per square inch (psi)  

	
	However, Machmeier discloses, to solve a problem for improving “resistance to crack growth in a corrosive environment under sustained load in the presence of a crack” and “a need, particularly in the aerospace field, for a steel that is at once weldable and provides the best combination of low weight with good toughness and stress corrosion resistance at higher strength levels than heretofore available” (C1:60-61 and C2:9-13 wherein the spec discloses a problem for “the stiffness of the welding wire is too low, then the welding wire may crumple, tangle, or otherwise improperly feed when the welding wire meets resistance during unspooling and/or feeding. This is especially a problem for smaller diameter tubular welding wires, which may generally be more prone to buckling.”; P14:13-19 and developing “an embodiment of the metallic sheath 52 having a fracture toughness such that only pressures greater than approximately 68,000 psi, or between approximately 68,000 psi and 69,000 psi, may induce fracture.”; PGPUB P28:4-7 and wherein both system have the electrode wires pulled by wire feed motors),

the metal sheath (Kapoor: a mild steel sheath; P33:3 [in view of] Machmeier: a weld wire or filler metal composition; C15:9) has a fracture toughness (a fracture toughness (KIC); C15:13) of at least (greater than; C15:13) 68,000 pounds per square inch (psi)(115 Ksi                        
                             
                        
                     .sqroot.inch; C15:13 wherein Ksi means 1,000 psi)  

	The advantage of using Machmeier’s material of a weld wire having “fracture toughness (KIC) greater than 115 Ksi .sqroot.inch” is not only to improve the “resistance to crack growth in a corrosive environment under sustained load in the presence of a crack” and “a need, particularly in the aerospace field, for a steel that is at once weldable and provides the best combination of low weight with good toughness and stress corrosion resistance at higher strength levels than heretofore available”, but also prevent a weldbead crack formed by the impact applied even at a very low temperature so that the operational safety window of the material against the temperature variation and impulsive load change is also increased.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kapoor with Machmeier by replacing Kapoor’s unknown fracture toughness of a mild steel sheath with Machmeier’s material of a weld wire having “fracture toughness (KIC) greater than 115 Ksi .sqroot.inch” in order not only to improve the “resistance to crack growth in a corrosive environment under sustained load in the presence of a crack” and “a need, particularly in the aerospace field, for a steel that is at once weldable and provides the best combination of low weight with good toughness and stress corrosion resistance at higher strength levels than heretofore available”, but also prevent a weldbead crack formed by the impact applied even at a very low temperature so that the operational safety window of the material against the temperature variation and impulsive load change is also increased.
	
Regarding claim 33, Kapoor in view of Machmeier discloses
the metal sheath (Kapoor: a mild steel sheath; P33:3) comprises between 0.25% (Kapoor: 0.25% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) and 3.0% (Kapoor: 0.30% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.25% and 0.3% silicon) silicon  by weight (Kapoor: weight percent; P15:2-3) of the metal sheath.


Claims 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kapoor (US 2006/0165552) in view of Machmeier (US 4,152,148) as applied to claims 1, 22 and 32 above, and further in view of Narayanan (US 2007/0012673). 

Regarding claim 36, Kapoor in view of Machmeier discloses
the granular core (Kapoor: a fill composition; P33:3-4) further comprises

	Kapoor discloses “the granular core” as mapped above, but Kapoor in view of Machmeier is silent regarding
the granular core further comprises barium and lithium

	However, Narayanan discloses, in the analogous field for “Barium and lithium ratio for flux cored electrode” (title),
the granular core (the core material (by weight); P14:2) further comprises barium (barium fluoride, as the barium source; P14:1) and lithium (lithium fluoride, as the lithium source; P15:1)

	The advantage of using Narayanan’s core material having barium source and the lithium source is not only to control the melting range and the fluidity of the slag and weld puddle (Para.4, line 5-6), but also to reduce the melting point with increasing levels of lithium fluoride (Para.4, lines 10-11).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kapoor in view of Machmeier with Narayanan by replacing Kapoor’s fill composition without comprising barium and lithium with Narayanan’s core material having barium source and the lithium source in order not only to control the melting range and the fluidity of the slag and weld puddle, but also to reduce the melting point with increasing levels of lithium fluoride.

Regarding claim 37, Kapoor in view of Machmeier and Narayanan discloses
(Narayanan: the core material (by weight); P14:2) further comprises barium (Narayanan: barium fluoride, as the barium source; P14:1) and lithium (Narayanan: lithium fluoride, as the lithium source; P15:1).

Regarding claim 38, Kapoor in view of Machmeier and Narayanan discloses
the granular core (Narayanan: the core material (by weight); P14:2) further comprises barium (Narayanan: barium fluoride, as the barium source; P14:1) and lithium (Narayanan: lithium fluoride, as the lithium source; P15:1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hartman (US-20070181549), Rajan (US-20060186103), Itou (US-20060018783), Geary (US-3883371), Geary (US-3955390), Geary (US-3961514), Johnson (US-4160069), Johnson (US-4483785), Hinckle (US-5519187), Moore (US-20090114083), Fedchun (US-20090196784), Novotny (US-20110165011).

	Examiner’s Suggestions: It is suggested to embed the weight percent ranges for sulfur and phosphorus in P26:15-end, or any other chemical component which improves or make the mechanical properties of the sheath new, or the limitations for the granular core 54 in Paragraph 29 into the independent claims 1, 22 and 32.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761